Citation Nr: 0529147	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
diabetes mellitus Type II, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which severed service connection for 
peripheral neuropathy of all extremities and reduced the 
evaluation for diabetes mellitus Type II from 60 percent 
disabling to 20 percent disabling as well as denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 

In August 2004 and August 2005, the Board received additional 
medical evidence from the veteran's authorized representative 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  See Board of Veterans' 
Appeals:  Obtaining Evidence and Curing Procedural Defects, 
69 Fed. Reg. 53,807 (September 3, 2004) (to be codified at 38 
C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.

In October 2005, the veteran indicated that he did not desire 
a hearing before a Veterans Law Judge of the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The United States Court of Appeals for Veterans 
Claims has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Id.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has not been met.  The RO failed to provide the veteran 
with notice of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the appealed claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran in accordance with 
the notice provisions of the VCAA.  The veteran must be 
advised of what the evidence must show to entitle him to a 
higher disability rating for service-connected diabetes 
mellitus Type II as well as what the evidence must show to 
substantiate his TDIU claim.  

Next, in a rating decision dated in July 2003, the RO severed 
service connection for peripheral neuropathy of all 
extremities and reduced the evaluation for diabetes mellitus 
Type II from 60 percent disabling to 20 percent disabling.  
The veteran was advised of the severance of service 
connection and resultant reduction in disability rating in a 
notice of decision dated in July 2003.  In January 2004, the 
RO received from the veteran's authorized representative a 
timely Notice of Disagreement with the July 2003 rating 
decision and a request for a review by a Decision Review 
Officer.  38 C.F.R. § 20.302(a) (2004).  The claims file 
shows that no SOC has been furnished to the veteran on the 
issue of whether the severance of service connection for 
peripheral neuropathy of all the extremities was proper.  
38 C.F.R. § 19.26 (2004).  The veteran is entitled to an SOC 
on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (holding that, where a notice of disagreement is 
filed with a claim and no SOC has been issued, the Board 
should remand, not refer, that issue to the RO to issue a 
SOC).  

Lastly, the Board notes that evidence received at the Board 
includes a VA treatment record dated in June 2004 from the 
veteran's treating psychiatrist, Dr. M.S.  After an 
evaluation of the veteran, Dr. M.S. assigned a Global 
Assessment of Functioning (GAF) score of 40-down from a GAF 
score of 55 assigned by the April 2004 VA Compensation and 
Pension examiner.  The significant drop in GAF score is 
particularly relevant in light of the April 2004 VA 
examiner's opinion that the symptomatic manifestations of the 
veteran's post-traumatic stress disorder (PTSD) that would 
significantly impact his employability/industrial capacity 
included his irritable mood, reduced concentration, sleep 
pattern disturbance, flashbacks and intrusive memories, and 
diminished interest and motivation in a limited capacity for 
sustained activity.  As service connection is in effect for 
PTSD with history of psychoneurosis, conversion symptoms, and 
anxiety, evidence showing that a higher disability rating may 
be warranted under the General Rating Formula for Mental 
Disorders significantly impacts the issue of whether the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation. 
As such, the issue of the current severity of the veteran's 
PTSD is inextricably intertwined with the issue of whether he 
is entitled to a TDIU.  The severance issue is similarly 
inextricably intertwined with the TDIU claim.  Thus, all of 
these issues should be adjudicated simultaneously, which 
requires that the Board defer a decision on the TDIU issue.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
appealed claims, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005).  This 
action should include written notice to 
the veteran of what the evidence must 
show to entitle him to a higher 
disability rating for service-connected 
diabetes mellitus Type II as well as what 
the evidence must show to substantiate 
his TDIU claim.  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  The veteran should be provided with 
an SOC with regard to the issue of 
whether the severance of service 
connection for peripheral neuropathy of 
all the extremities was proper.  The 
veteran should be given notice of his 
appeal rights.  If the appeal is 
subsequently perfected by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  

3.  Thereafter, the veteran's TDIU claim 
should be readjudicated with 
consideration of all the evidence of 
record, including the June 2004 VA 
treatment record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


